Wade, C. J.
1. Irrespective of whether the question presented in the former bill of exceptions in this case (Cook v. Robinson, 19 Ga. App. 207, 91 S. E. 427), in which error w;as assigned also on the overruling of the defendant’s demurrer to the petition, is res judicata because of the failure of this court to expressly rule thereon, the trial court did not .err in overruling the 'demurrers to the plaintiff’s petition as amended.
2. There is no substantial merit in any of the special assignments of error in ^ the motion for a new trial.
3. The evidence sufficiently supported the verdict returned, and the trial judge did not err in refusing to grant a new trial.

Judgment affirmed.


Jenkins and Luke, J.J., concur.